The attorneys for the respective parties on this appeal from an order of the Supreme Court, Westchester County, entered December 31, 1975, have agreed, after a conference held before Hon. Harry Gittleson on February 26, 1976, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect, which stipulation contains certain other provisions. In accordance with the foregoing, the appeal is deemed with*1014drawn, without costs or disbursements, and it is ordered that the action shall proceed to trial expeditiously. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.